ALD-193                                                   NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 14-3317
                                  ___________

                       UNITED STATES OF AMERICA,
                                        Appellant

                                        v.

                   $10,000 IN UNITED STATES CURRENCY

                            Peter Manna, Appellant*
                    *(Pursuant to Rule 12(a), Fed. R. App. R.)
                   ____________________________________

                 On Appeal from the United States District Court
                          for the District of New Jersey
                          (D.C. Civil No. 13-cv-05970)
                   District Judge: Honorable Jose L. Linares
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 7, 2015

          Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                          (Opinion filed: June 3, 2015)
                                  _________

                                   OPINION*
                                   _________


PER CURIAM
       Appellant Peter Manna appeals pro se from District Court orders granting the

Government’s motion for default judgment and for a final order of forfeiture, and

denying his motion for reconsideration, in this civil in rem forfeiture action. For the

foregoing reasons, we will summarily affirm.

       Federal authorities investigated Manna for a variety of illegal activities, including

drug distribution, dealing in contraband cigarettes, and firearms offenses. In March 2009,

the Government seized $10,000 during an inventory search of a vehicle that Manna had

been driving when he was arrested. During the course of criminal proceedings, the

currency was administratively forfeited. Ultimately, Manna pleaded guilty to drug and

firearms offenses in exchange for the dismissal of other charges, including those related

to dealing in contraband cigarettes.

       After he was sentenced, Manna filed a motion in his criminal case for return of the

$10,000 pursuant to Federal Rule of Criminal Procedure 41(g). The District Court

treated the 41(g) motion as a motion to set aside the administrative forfeiture under 18

U.S.C. § 983(e). Recognizing the Government’s admission that it failed to provide

Manna with written notice of the forfeiture at his place of incarceration, the District Court

effectively granted the § 983(e) motion on July 10, 2013. See § 983(e) (pertaining to

motions to set aside civil forfeitures); see also Langbord v. United States Dep’t of the

Treasury, -- F.3d --, 2015 WL 1741451, at *7 (3d Cir. Apr. 17, 2015) (stating that


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
“§ 983(e)(1) . . . provides a remedy in any nonjudicial civil forfeiture proceeding in

which the Government was required but failed to give notice of its intent to pursue

forfeiture.”). The District Court ordered that the declaration of forfeiture be set aside,

and directed the Government to either commence a subsequent forfeiture proceeding or

return the currency to Manna. § 983(e)(2)(A).

       On October 8, 2013, the Government initiated a separate judicial forfeiture action

against the $10,000 by filing a verified complaint. See 18 U.S.C. § 981(a)(1)(C)

(subjecting to forfeiture to the United States any property, real or personal, that

constitutes or is derived from proceeds traceable to a violation of certain “specified

unlawful activity,” including trafficking in contraband cigarettes under 18 U.S.C.

§ 2342); cf. United States v. One Assortment of 89 Firearms, 465 U.S. 354, 361 (1984)

(“clarify[ing] that neither collateral estoppel nor double jeopardy bars a civil, remedial

forfeiture proceeding initiated following an acquittal on related criminal charges.”). The

Government notified Manna on October 18, 2013, that “any person claiming an interest

in . . . [the currency] must file” a verified statement of interest “by November 22, 2013

. . . .” Manna did not file a verified statement of interest. Instead, on November 22,

2013, Manna filed a motion for summary judgment in his criminal case.

       On January 16, 2014, the Government filed a motion for entry of default judgment

and final order of forfeiture. See Fed. R. Civ. P. 55. Manna filed two documents on

February 7, 2014: (1) a motion to dismiss the forfeiture action or to consolidate it with

his criminal case, and (2) a verified statement of interest. Shortly thereafter, Manna filed
                                              3
a response in opposition to the Government’s motion for a default judgment. By order

entered February 24, 2014, the District Court granted the Government’s motion for a

default judgment, stated that “[n]o right, title or interest in the . . . currency shall exist in

any other party,” and entered a final order of forfeiture. In that order, the District Court

stated that Manna lacked standing to contest the forfeiture because his verified statement,

filed on February 7, 2014, was untimely. The District Court also concluded that Manna’s

motion for summary judgment, filed in his criminal case, did not meet the requirements

for a verified statement, and held that there was no basis to consolidate the civil forfeiture

action and Manna’s criminal case.

       Manna filed a timely motion for reconsideration, arguing that the filing of a Rule

41(g) motion in his criminal case rendered the subsequent civil forfeiture action a

violation of his due process rights and distinguished his case from those requiring the

timely filing of a verified statement of interest. The District Court denied the motion for

reconsideration. Manna appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the legal question whether Manna has standing to contest the forfeiture. United

States v. Contents of Accounts Nos. 3034504504 & 144-07143, 971 F.2d 974, 984 (3d

Cir. 1992). Our we review of the District Court’s entry of a default judgment, and its

denial of reconsideration, is for an abuse of discretion. United States v. $55,518.05 in

U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984); Max’s Seafood Café ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).
                                                4
       The District Court properly held that Manna lacked standing to challenge the

forfeiture because he did not timely file a verified statement of interest. A claimant

seeking to contest a forfeiture must meet Article III and statutory standing requirements.

United States v. $8,221,877.16 in U.S. Currency, 330 F.3d 141, 150 n.9 (3d Cir. 2003).

In particular, the claimant must demonstrate an interest in the property sufficient to create

a “case or controversy” and must comply with the procedures outlined in 18 U.S.C.

§ 983(a)(4)(A) and the Supplemental Rules for Certain Admiralty and Maritime Claims.

Id.; Contents of Accounts Nos. 3034504504 & 144-07143, 971 F.2d at 984. “The most

significant requirement is that the claimant must timely file a verified statement of

interest . . . .” United States v. $487,825.000 in U.S. Currency, 484 F.3d 662, 664 (3d

Cir. 2007). A claimant who fails to timely file a verified statement lacks standing to

contest the forfeiture. Id. at 665 (stating that “[c]ourts have repeatedly emphasized that

forfeiture claimants must strictly adhere to the filing requirements to perfect standing.”).

       Here, the Government sent notice of the forfeiture to Manna on October 18, 2013,

requiring that any verified statement of interest be filed by November 22, 2013. See

Supp. R. Certain Adm. & Mar. Cl. G(5)(a)(ii)(A) & G(4)(b)(ii)(B) (providing deadlines

for filing a claim); see also 18 U.S.C. § 983(a)(4)(A) (stating that a person may claim an

interest in seized property in a “manner set forth in the [Supplemental Rules]”). Manna’s

verified statement, filed on February 7, 2014, clearly was untimely. Although Manna did

file a motion for summary judgment in his criminal case by the November 22, 2013,

deadline set forth in the Government’s notice, the District Court properly held that that
                                              5
motion did not qualify as a verified statement of interest because Manna did not state,

under penalty of perjury, that he was the lawful owner of the money. Supp. R.

G(5)(a)(i)(C) (requiring claims to be “signed by the claimant under penalty of perjury”);

see also United States v. Commodity Account No. 549 54930, 219 F.3d 595, 597 (7th

Cir. 2000) (stating that “[v]erification forces the claimant to place himself at risk of

perjury for false claims, and the requirement of oath or affirmation is not a mere technical

requirement that we easily excuse.”). Because Manna did not timely file a verified

statement of interest, he lacked standing to contest the forfeiture. Accordingly, the

District Court properly granted the Government’s motion for a default judgement and

entered a final order of forfeiture against the currency.

       In addition, the District Court did not abuse its discretion in denying Manna’s

motion for reconsideration. In that motion, Manna argued that the filing of the Rule

41(g) motion in his criminal case rendered the subsequent civil forfeiture action a

violation of his due process rights. Manna cites no relevant support for this proposition,

and he has not demonstrated that he was deprived of notice or an opportunity to be heard.

United States v. James Daniel Good Real Property, 510 U.S. 43, 48-49 (1993). Indeed,

Manna confirmed that he received the verified complaint. Manna also asserted that the

Rule 41(g) motion distinguished his case from those requiring a forfeiture claimant to

timely file a verified statement of interest. But Manna pointed to no authority indicating

that the statutory standing requirements are removed when, as effectively occurred here,

civil forfeiture proceedings are substituted for an action under Rule 41(g). Cf. De
                                              6
Almeida v. United States, 459 F.3d 377, 382 (2d Cir. 2006) (noting that “[o]ther Circuits

have . . . held that a pending administrative or civil forfeiture proceeding affords an

adequate remedy at law and thereby justifies dismissal of the Rule 41(g) motion.”).

         For the foregoing reasons, we will summarily affirm the judgment of the District

Court.




                                              7